      Case 2:93-cr-00305-JCM-VCF Document 24 Filed 04/19/21 Page 1 of 2



 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     LISA CARTIER GIROUX
 3   Nevada State Bar Number 14040
     Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 4   Las Vegas, Nevada 89101
     Phone: (702) 388-6336
 5   Lisa.Cartier-Giroux@usdoj
     Attorneys for the United States of America
 6
                                  UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA

 8    UNITED STATES OF AMERICA,
                                                        Case No. 2:93-cr-00305-JCM-BNW
 9                             Plaintiff,
                                                        MOTION AND ORDER TO DISMISS
10                 vs.                                  CRIMINAL INDICTMENT WITHOUT
                                                        PREJUDICE
11    CARLOS URBINA AGUIRRE,

12                            Defendant.

13          The United States of America by Christopher Chiou, Acting United States Attorney for

14   the District of Nevada, and Lisa C. Cartier Giroux, Assistant United States Attorney, requests

15   pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, that the Court enter an

16   order allowing the government to dismiss without prejudice the charges brought against

17   defendant CARLOS URBINA AGUIRRE contained in the criminal indictment in case

18   number 2:93-cr-00305-JCM-BNW.

19   DATED this 12th day of April, 2021.

20
                                                        Respectfully submitted,
21
                                                        CHRISTOPHER CHIOU
22                                                      Acting United States Attorney
                                                        /s/ Lisa C. Cartier Giroux
23
                                                        Lisa C. Cartier Giroux
                                                        Assistant United States Attorney
24


                                                    1
      Case 2:93-cr-00305-JCM-VCF Document 24 Filed 04/19/21 Page 2 of 2



 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA,
 3
                                                         Case No. 2:93-cr-00305-JCM-BNW
                             Plaintiff,
 4
                  vs.                                    ORDER OF DISMISSAL OF THE
 5                                                       CRIMINAL INDICTMENT WITHOUT
      CARLOS URBINA AGUIRRE,                             PREJUDICE
 6
                            Defendant.
 7

 8          Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and upon leave of

 9   Court, the United States Attorney for the District of Nevada hereby dismisses without prejudice

10   the charge brought against defendant CARLOS URBINA AGUIRRE contained in the criminal

11   indictment in case number 2:93-cr-00305-JCM-BNW.

12
            .
13                                                       Respectfully submitted,

14                                                       CHRISTOPHER CHIOU
                                                         Acting United States Attorney
15                                                       /s/ Lisa C. Cartier Giroux
                                                         LISA C. CARTIER GIROUX
16                                                       Assistant United States Attorney

17          Leave of Court is granted for the filing of the foregoing dismissal of the charge brought

18   against defendant CARLOS URBINA AGUIRRE contained in the criminal indictment in case

19   number 2:93-cr-00305-JCM-BNW.

20   DATED this
           April___________________________
                 19, 2021.                  day of _______ 2021.

21
                                                __________________________________
22                                              HON. DANIEL
                                                UNITED  STATES J. DISTRICT
                                                                  ALBREGTS JUDGE
                                                UNITED STATES MAGISTRATE JUDGE
23

24


                                                     2
